Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed October 28, 2022.

Notice of Non-responsive Amendment
	Applicant’s reply filed on 10/28/2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
	37 CFR 1.121(c) states:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim.
(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.
	
Applicant’s amendment to the claims does not comply with one or more of these requirements, as follows:
No claim status identifier is provided for Claims 7-52. Claims 7-52 were previously indicated as cancelled in the immediate prior version of the claims filed 09/30/2019, and 37 CFR 1.121(c)(5) states that a claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number. Accordingly, for these reasons, claims 7-52 will be treated as cancelled in this action for examination purposes.
Applicant’s amendment fails to provide the appropriate markings showing that the entire text of Claims 87, 89, 127, 133 and 136 has been deleted. Claims 87, 89, 127, 133 and 136 were previously presented with text in the immediate prior version of the claims filed 09/30/2019. Claims 87, 89, 127, 133 and 136 now each have a claim status identifier of “Withdrawn”. Accordingly, per the provided status identifier, claims 87, 89, 127, 133 and 136 will be treated as withdrawn in this action for examination purposes. To reiterate, the entire text of Claims 87, 89, 127, 133 and 136 has been deleted by Applicant’s amendment.
While it would be proper to reject entry of the present amendment for noncompliance, it is instead respectfully offered as a reminder that Applicant must comply with the requirements of 37 CFR 1.121(c) when making amendments to the claims in order to avoid the issuance of a Notice of Non-responsive Amendment which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue. 

	

Claim Amendments
           Applicant’s amendment to the claims, filed 10/28/2022, is acknowledged.
	Claims 53, 142-143 are amended.
	Claims 2-5, 56-59, 61-66, 69-79, 83-86, 88, 90-95, 97-126, 128-132, 134-135, 137-140, 145-186 are cancelled. 
Claims 7-52 are treated as cancelled in this action for examination purposes. See Notice of Non-responsive Amendment above.
	Claims 1, 6, 53-55, 60, 67-68, 80-82, 87, 89, 96, 127, 133, 136, 141-144 are pending.
Claims 87, 89, 127, 133 and 136 have been withdrawn by Applicant’s amendment. See Notice of Non-responsive Amendment above.
	Claims 1, 6, 53-55, 60, 67-68, 80-82, 96, 141-144 are under examination.

Election/Restrictions
Applicant’s reply filed 10/28/2022 to the Requirement for Restriction/Election mailed 08/02/2022 is acknowledged.
Applicant’s election without traverse of the invention of Group 1, drawn to a nucleic acid encoding guide RNAs, a vector comprising thereof, a composition comprising thereof, and a cell comprising thereof, is acknowledged.
Applicant’s election without traverse of the invention of SEQ ID NO: 714, as the sequence encoding the first guide RNA, is acknowledged.
Applicant’s election without traverse of the invention of SEQ ID NO: 714, as the sequence encoding the second guide RNA, is acknowledged.
Applicant’s election without traverse of the invention of SEQ ID NO: 714, as the sequence encoding the third guide RNA, is acknowledged.
	 Claims 87, 89, 113, 127, 133 and 136 were previously identified in the restriction requirement as being directed to non-elected invention Group 2; however, Applicant has cancelled claim 113 and deleted the entire text of claims 87, 89, 127, 133 and 136 in the amendment filed 10/28/2022. See Notice of Non-responsive Amendment above. Election was made without traverse in the reply filed on 10/28/2022.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

	
Priority
	The instant application 16/476,137 was filed on 07/05/2019. This application is a National Stage of International Application No. PCT/US18/12558 filed 01/05/2018, claiming priority based on U.S. Provisional Applications 62/442,606 filed 01/05/2017, 62/544,449 filed 08/11/2017, and 62/596,298 filed 12/08/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2022 has been considered.

The information disclosure statements (IDS) filed 06/07/2021, 07/28/2022, and 10/31/2022 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the following reasons. 
37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
37 CFR 1.98(a)(2) requires a legible copy of each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications. 
37 CFR 1.98(a)(3)(i) requires a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language.
In this case, foreign patent documents B1 and B2 of IDS filed 06/07/2021 fail to comply with 37 CFR 1.98(a)(3)(i) because they are in a non-English language but no concise explanation of the relevance has been provided. Foreign patent documents B1 and B2 of IDS filed 06/07/2021 also fail to comply with 37 CFR 1.98(a)(2) because each citation is to the Ecuadorian (EC) patent application itself but only a filing receipt or other foreign patent office document is provided.
Foreign patent document B3 of IDS filed 06/07/2021 fails to comply with 37 CFR 1.98(a)(2) because the citation is to an entire international patent publication but only the first two pages is provided.
NPL citation C1 of IDS filed 06/07/2021 fails to comply with 37 CFR 1.98(b) because the citation only provides a publication date of “2017” and therefore fails to indicate the publication date relative to Applicant’s priority claims of 01/05/2017, 08/11/2017, and 12/08/2017.
NPL citation C9 of IDS filed 07/28/2022 fails to comply with 37 CFR 1.98(b) because the citation only provides a publication date of “2017” and therefore fails to indicate the publication date relative to Applicant’s priority claims of 01/05/2017, 08/11/2017, and 12/08/2017.
NPL citation C11 of IDS filed 07/28/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because the document is in a non-English language but no concise explanation of the relevance has been provided.
NPL citations C15-C17, C19-C20 and C29 of IDS filed 10/31/2022 fail to comply with 37 CFR 1.98(b) because each citation only provides a publication date of “2017”, “2018” or “2019” and therefore fails to indicate the publication date relative to Applicant’s priority claims of 01/05/2017, 08/11/2017, 12/08/2017 and 01/05/2018, and Applicant’s filing date of 07/05/2019.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Objections
	Claim 1 is objected to because of the following informalities:
Claim 1 recites the abbreviation “DMD” without first identifying the element by its complete name prior to using the abbreviation. The element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. see pg. 2, ll. 11, of the specification: "dystrophin gene (DMD)". Appropriate action is required.

Claim 143 is objected to because of the following informalities:
Claim 143, dependent on claim 60, recites “a vector of claim 60”. Because claim 143 specifically incorporates by reference the vector of claim 60, the phrase “a vector of claim 60” should be “the vector of claim 60” to indicate the antecedent basis of the recited vector. Appropriate action is required.


Duplicate Claims
Applicant is advised that should claim 53 be found allowable, claim 54 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 141-144 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the sequence encoding the promoter”, as recited in line 5 of claim 141, lacks sufficient antecedent basis. Claim 141, which incorporates by reference claim 1, specifically recites three different and distinct sequences encoding promoters, i.e. “a sequence encoding a first promoter” of claim 1, “a sequence encoding a second promoter” of claim 1, and “a sequence encoding a promoter” of claim 141. Accordingly, it is unclear which one of these three different and distinct sequences encoding promoters is being referred to by the limitation “the sequence encoding the promoter” recited in line 5 of claim 141.
Similarly, the limitation “the sequence encoding the promoter”, as recited in lines 4-5 of claim 142, lacks sufficient antecedent basis. Claim 142, which incorporates by reference claim 1, specifically recites three different and distinct sequences encoding promoters, i.e. “a sequence encoding a first promoter” of claim 1, “a sequence encoding a second promoter” of claim 1, and “a sequence encoding a promoter” of claim 142. Accordingly, it is unclear which one of these three different and distinct sequences encoding promoters is being referred to by the limitation “the sequence encoding the promoter” recited in lines 4-5 of claim 142.
Similarly, the limitation “the sequence encoding the promoter”, as recited in line 4 of claim 143, lacks sufficient antecedent basis. Claim 143, which incorporates by reference claim 1, specifically recites three different and distinct sequences encoding promoters, i.e. “a sequence encoding a first promoter” of claim 1, “a sequence encoding a second promoter” of claim 1, and “a sequence encoding a promoter” of claim 143. Accordingly, it is unclear which one of these three different and distinct sequences encoding promoters is being referred to by the limitation “the sequence encoding the promoter” recited in line 4 of claim 143.
For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claim 144 is included in the basis of the rejection because it does not correct the deficiencies of the claim upon which it depends.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 141-142, 144 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 141-142, each dependent on claim 1, recite “a nucleic acid sequence of claim 1”. Claim 1 is directed to a nucleic acid molecule, and claim 1 specifically recites six different and distinct nucleic acid sequences, i.e. “a sequence encoding a first DMD guide RNA”, “a first genomic target sequence”, “a sequence encoding a second DMD guide RNA”, “a second genomic target sequence”, “a sequence encoding a first promoter” and “a sequence encoding a second promoter”. Accordingly, the plain meaning of the phrase “a nucleic acid sequence of claim 1” in claims 141-142 is any one of the six different and distinct nucleic acid sequences specifically recited in claim 1, as opposed to the complete “nucleic acid” of claim 1. Thus, claims 141-142 fail to include all the limitations of the claim 1 (i.e. the “nucleic acid” of claim 1).
Dependent claim 144 is included in the basis of the rejection because it does not correct the deficiencies of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 60, 67-68, 80-82, 96, 141-144 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/404,915 (claim listing filed 11/29/2021; priority claimed to 08/11/2014); in view of WO 2016/164356 A1 to Porteus et al., of record in IDS; and WO 2014/197748 A2 to Gersbach et al., of record in IDS. Although the claims at issue are not identical, they are not patentably distinct from each other, as follows. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The copending claims are directed to a composition and methods of using the composition. The copending claims recite that the composition comprises a first adeno-associated virus (AAV) vector encoding Cas9 and a second AAV vector encoding a single DMD guide RNA (gRNA) that targets a dystrophin 5’ splice acceptor site of exon 51.
The copending claims recite that the gRNA is “expressed” in a cell. The copending claims do not positively recite a promoter driving expression of the gRNA. However, promoters for driving expression of nucleic acid sequences, including sequences encoding a gRNA, were known in the art prior to the effective filing date of the instantly claimed invention (Official Notice taken, if necessary). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the invention of the copending claims to include a promoter sequence for driving expression of the gRNA, as recited in the instant claims, with a reasonable expectation of success in order to achieve the expression required by the copending claims.
The copending claims do not recite a second promoter sequence driving expression of a second gRNA targeting a splice acceptor site, as recited in instant claim 1, and the copending claims also do not recite a third promoter sequence driving expression of a third gRNA targeting a splice acceptor site, as recited in instant claim 6. As stated in MPEP 2144.04(VI)(B), it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In this case, the instant claims read on the mere duplication of the same element – a nucleic acid sequence containing a promoter operably linked to a sequence encoding a gRNA targeting a dystrophin splice acceptor site – two or three times. Moreover, prior to the effective filing date of the instantly claimed invention, Porteus teaches the use of two or three gRNAs that hybridize to the same target nucleic acid sequence for genome editing (par. 80, 107), including genetic correction of Duchenne muscular dystrophy (par. 166). In addition, a single vector for expressing up to four sequences encoding a gRNA, each operably linked to an independent promoter, was known in the art prior to the effective filing date of the instantly claimed invention, as taught by Gersbach (see par. 337-338; see Fig. 43). Accordingly, for these reasons, it would have been prima facie obvious to modify the invention of the copending claims by duplicating a nucleic acid sequence containing a promoter operably linked to a sequence encoding a gRNA two or three times, as recited in instant claims 1 and 6.
The copending claims recite that the composition comprises a pharmaceutically acceptable carrier (claim 26).
The composition of the copending claims are contacted with and expressed in a cell (claim 1), and therefore the copending claims read on a cell comprising the composition, as recited in instant claim 82.
The copending claims do not positively recite that the nucleic acid further comprises one or more sequences encoding an inverted terminal repeat (ITR), as recited in instant claim 96. However, prior to the effective filing date of the instantly claimed invention, recombinant AAV vectors routinely included flanking ITR sequences as a consequence of producing viral particles for administration or infection (Official Notice taken, if necessary). Accordingly, for these reasons, it would have been prima facie obvious to modify the AAV vectors of the copending claims to include flanking ITR sequences with a reasonable expectation of success because the presence of flanking ITR sequences is a consequence of producing the required viral particles for administration or infection.
The copending claims recite that the AAV vector comprising a nucleic acid sequence encoding a Cas9 protein is expressed in a muscle cell (claim 2). The copending claims do not recite a muscle-specific promoter driving expression of the sequence encoding a Cas9 protein, as recited in instant claims 141-144. However, muscle-specific promoters were known in the art prior to the effective filing date of the instantly claimed invention (Official Notice taken, if necessary). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the AAV vector comprising a nucleic acid sequence encoding Cas9, as recited in the copending claims, to further include a muscle-specific promoter for driving expression of Cas9 with a reasonable expectation of success in order to specifically express Cas9 endonuclease in a muscle cell, which is the target cell of the copending claimed invention (claim 2).

Claims 53-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/404,915; WO 2016/164356 A1 to Porteus et al., of record in IDS; and WO 2014/197748 A2 to Gersbach et al., of record in IDS, as applied to claims 1, 6, 60, 67-68, 80-82, 96, 141-144 above; in view of WO 2017/072590 A1 to Kabadi et al. (published: 4 May 2017; filed: 28 Oct 2016), of record in IDS.
The copending claims recite that the splice acceptor site comprises a portion of the sequence of SEQ ID NO: 28. A gRNA that hybridizes to a sequence according to SEQ ID NO: 28 would also be a gRNA encoded by a sequence according to SEQ ID NO: 28. Nucleotides 1-18 of SEQ ID NO: 28 of the copending application are identical to nucleotides 3-20 of SEQ ID NO: 714 of the instant application. See alignment between instant SEQ ID NO: 714 (Qy) and copending SEQ ID NO: 28 (Db), provided below:

    PNG
    media_image1.png
    123
    652
    media_image1.png
    Greyscale

Accordingly, the difference between the gRNA of instant claims 53-55 and the gRNA of the copending claims is only a shift of two nucleotides in the target site. 
The copending claims do not recite that the sequence encoding the gRNA comprises the sequence of SEQ ID NO: 714, as recited in instant claims 53-55. Prior to the effective filing date of the instantly claimed invention, the Kabadi disclosure teaches the use of a CRISPR/Cas9 system employing gRNAs targeting a splice acceptor site of the dystrophin gene in order to induce exon skipping (par. 94, 538, 580). Kabadi further teaches gRNAs targeting the splice acceptor site of exon 51 to induce skipping of exon 51 (par. 601). In particular, Kabadi discloses a gRNA spacer sequence according to SEQ ID NO: 145,439 (par. 48) that is identical to SEQ ID NO: 714 of the instant application. See alignment between instant SEQ ID NO: 714 (Qy) and Kabadi’s SEQ ID NO: 145,439 (Db), provided below:

    PNG
    media_image2.png
    175
    869
    media_image2.png
    Greyscale

Since instant SEQ ID NO: 714 refers to the sequence encoding the gRNA, as opposed to the gRNA sequence itself, the instantly claimed gRNA encoded by SEQ ID NO: 714 is a complement of Kabadi’s gRNA according to SEQ ID NO: 145,439. Accordingly, Kabadi’s gRNA according to SEQ ID NO: 145,439 would hybridize to the same target sequence as the claimed gRNA encoded by SEQ ID NO: 714 except on opposing strands.
For these reasons, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to substitute a gRNA that hydrides to a portion of the sequence of SEQ ID NO: 28, as recited in the copending claims, with a gRNA encoded by SEQ ID NO: 714, the complement of Kabadi’s gRNA according to SEQ ID NO: 145,439, with a reasonable expectation of success because the two gRNAs only differ by a shift of two nucleotides in the target site, both gRNAs hybridize to the exon 51 splice acceptor site, and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The limitation of instant claim 55 requiring that the first, second and third nucleic acid sequence encoding a gRNA each comprise the sequence according to SEQ ID NO: 714 has already been address above. To reiterate, as stated in MPEP 2144.04(VI)(B), it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In this case, the instant claims read on the mere duplication of the same element – the sequence encoding a gRNA according to SEQ ID NO: 714 – three times on the nucleic acid. Moreover, prior to the effective filing date of the instantly claimed invention, Porteus teaches the use of two or three gRNAs that hybridize to the same target nucleic acid sequence for genome editing (par. 80, 107), including genetic correction of Duchenne muscular dystrophy (par. 166). In addition, a single vector for expressing up to four sequences encoding a gRNA, each operably linked to an independent promoter, was known in the art prior to the effective filing date of the instantly claimed invention, as taught by Gersbach (see par. 337-338; see Fig. 43). Accordingly, for these reasons, it would have been prima facie obvious to modify a nucleic acid sequence comprising the sequence encoding a gRNA according to SEQ ID NO: 714, as suggested by the combined references, three times on the nucleic acid with a reasonable expectation of success.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 53-55, 60, 67-68, 80-82, 96, 141-144 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/072590 A1 to Kabadi et al. (published: 4 May 2017; filed: 28 Oct 2016), of record in IDS; in view of WO 2016/164356 A1 to Porteus et al., of record in IDS; and WO 2014/197748 A2 to Gersbach et al., of record in IDS.
The Kabadi disclosure teaches the use of a CRISPR/Cas9 system employing gRNAs targeting a splice acceptor site of the dystrophin gene to induce exon skipping (par. 94, 538, 580). Kabadi teaches gRNAs targeting the splice acceptor site of exon 51 to induce skipping of exon 51 (par. 601). In particular, Kabadi discloses a gRNA spacer sequence according to SEQ ID NO: 145,439 (par. 48) that is identical to SEQ ID NO: 714 of the instant application. See alignment between instant SEQ ID NO: 714 (Qy) and Kabadi’s SEQ ID NO: 145,439 (Db), provided below:

    PNG
    media_image2.png
    175
    869
    media_image2.png
    Greyscale

Since instant SEQ ID NO: 714 refers to the sequence encoding the gRNA, as opposed to the gRNA sequence itself, the instantly claimed gRNA encoded by SEQ ID NO: 714 is a complement of Kabadi’s gRNA according to SEQ ID NO: 145,439. Accordingly, Kabadi’s gRNA according to SEQ ID NO: 145,439 would hybridize to the same target sequence as the claimed gRNA encoded by SEQ ID NO: 714 except on opposing strands. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to substitute a gRNA according to SEQ ID NO: 145,439, as taught by Kabadi, with a gRNA encoded by SEQ ID NO: 714, the complement of Kabadi’s gRNA, with a reasonable expectation of success because both gRNAs hybridize to the same target sequence except on opposing strands, both gRNAs target the exon 51 splice acceptor site, and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Kabadi discloses a promoter to drive expression of the gRNA encoded by a nucleic acid (par. 353, 601).
Claim 1 requires a second nucleic acid sequence containing a promoter operably linked to a sequence encoding a gRNA targeting a splice acceptor site of the dystrophin gene, and claim 6 further requires a third nucleic acid sequence containing a promoter operably linked to a sequence encoding a gRNA targeting a splice acceptor site of the dystrophin gene. As stated in MPEP 2144.04(VI)(B), it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In this case, these limitations of claims 1 and 6 read on the mere duplication of the same element – a nucleic acid sequence containing a promoter operably linked to the sequence encoding a gRNA targeting a splice acceptor site of the dystrophin gene – two or three times on the nucleic acid. Moreover, prior to the effective filing date of the instantly claimed invention, Porteus teaches the use of two or three gRNAs that hybridize to the same target nucleic acid sequence for genome editing (par. 80, 107), including genetic correction of Duchenne muscular dystrophy (par. 166). In addition, a single vector for expressing up to four sequences encoding a gRNA, each operably linked to an independent promoter, was known in the art prior to the effective filing date of the instantly claimed invention, as taught by Gersbach (see par. 337-338; see Fig. 43). Accordingly, for these reasons, it would have been prima facie obvious for one of ordinary skill in the art to modify a nucleic acid comprising a sequence containing a promoter operably linked to a sequence encoding a gRNA targeting a splice acceptor site of the dystrophin gene, as taught by Kabadi, by duplicating said sequence two or three times on the nucleic acid with a reasonable expectation of success.
Claim 55, dependent on claims 1 and 6, requires that a first, a second and a third nucleic acid sequence, each containing a promoter operably linked to the sequence encoding a gRNA according to SEQ ID NO: 714. As stated in MPEP 2144.04(VI)(B), it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In this case, the instant claims read on the mere duplication of the same element – a nucleic acid sequence containing a promoter operably linked to the sequence encoding a gRNA according to SEQ ID NO: 714 – three times on the nucleic acid. Moreover, prior to the effective filing date of the instantly claimed invention, Porteus teaches the use of two or three gRNAs that hybridize to the same target nucleic acid sequence for genome editing (par. 80, 107), including genetic correction of Duchenne muscular dystrophy (par. 166). Accordingly, for these reasons, it would have been prima facie obvious for one of ordinary skill in the art to modify a nucleic acid comprising a sequence containing a promoter operably linked to the sequence encoding a gRNA according to SEQ ID NO: 714, as suggested by the combined references, by duplicating said sequence three times on the nucleic acid molecule with a reasonable expectation of success.
Kabadi teaches that a cell comprises the nucleic acid sequence encoding the gRNA (par. 601).
Kabadi teaches that the nucleic acid sequence encoding the gRNA is delivered by a recombinant adeno-associated virus (AAV) vector (par. 45, 371).
Kabadi does not expressly teach that the AAV vector further comprises one or more sequences encoding an inverted terminal repeat (ITR). However, prior to the effective filing date of the instantly claimed invention, recombinant AAV vectors routinely included flanking ITR sequences as a consequence of producing viral particles for administration or infection (Official Notice taken, if necessary). Accordingly, for these reasons, it would have been prima facie obvious to modify the AAV vectors of Kabadi to include flanking ITR sequences with a reasonable expectation of success because flanking ITR sequences is a consequence of producing viral particles for administration or infection.
Kabadi teaches that the Cas9 endonuclease is encoded by a nucleic acid sequence (par. 22). Promoters for expressing sequences encoding polypeptides, such as Cas9 endonuclease, was known in the art prior to the effective filing date of the instantly claimed invention (Official Notice taken, if necessary). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the nucleic acid comprising a sequence encoding Cas9 endonuclease, as taught by Kabadi, by operably linking the sequence to a promoter with a reasonable expectation of success in order to achieve expression of the Cas9 endonuclease required for genome editing.
Kabadi teaches regulatory sequences to direct expression only in certain host cells (par. 348), and Kabadi further teaches that the cell targeted for genome editing is a muscle cell (par. 15). Kabadi does not expressly teach a muscle-specific promoter for driving expression of a sequence encoding a Cas9 protein. However, muscle-specific promoters were known in the art prior to the effective filing date of the instantly claimed invention (Official Notice taken, if necessary). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify a nucleic acid comprising a sequence encoding Cas9, as taught by Kabadi, by operably linking a muscle-specific promoter to the sequence encoding Cas9 with a reasonable expectation of success in order to specifically express Cas9 in a muscle cell, which is the target cell of Kabadi’s invention (par. 15).
Kabadi teaches that the gRNA composition is formulated with a pharmaceutically acceptable carrier (par. 417). 

Claims 1, 6, 60, 67-68, 80-82, 96, 141-144 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0058889 A1 to Olson et al. (published: 3 Mar 2016; filed: 11 Aug 2015); in view of WO 2016/164356 A1 to Porteus et al., of record in IDS; and WO 2014/197748 A2 to Gersbach et al., of record in IDS.
Additional authors: Although the authorship of the Olson disclosure lists an inventor or a joint inventor of the instant application, the publication is not excepted as prior art because the publication lists additional authors not included in the inventorship of the instant application. See MPEP 2153.01(a).
Prior art: The Olson disclosure is directed to the use of the CRISPR/Cas9 system and adeno-associated virus serotype 9 (AAV9) to delete the splice acceptor site upstream of the exon containing a dystrophin gene mutation (par. 237). Olson teaches a composition comprising:
a first AAV9 vector comprising a promoter sequence operably linked to a sequence encoding a Cas9 protein, and
a second AAV9 vector comprising a promoter sequence operably linked to a sequence encoding a guide RNA (gRNA),
wherein the gRNA targets the exon 51 splice acceptor site.
See Figures 17B, 22, 23A-23B; see par. 35-36, 175, 230-231; see Table 2; see claims 1-5.
As discussed above, Olson teaches a composition comprising a sequence containing a first promoter driving expression of a sequence encoding a first gRNA targeting exon 51 splice acceptor site. Olson does not teach that the composition further comprises a sequence containing a second promoter driving expression of a sequence encoding a second gRNA targeting exon 51 splice acceptor site, as recited in claim 1. Olson also does not teach that the composition further comprises a sequence containing a third promoter driving expression of a sequence encoding a third gRNA targeting exon 51 splice acceptor site, as recited in claim 6. As stated in MPEP 2144.04(VI)(B), it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In this case, the instant claims read on the mere duplication of the same element – a nucleic acid sequence containing a promoter operably linked to a sequence encoding a gRNA targeting a dystrophin splice acceptor site – two or three times on the nucleic acid. Moreover, prior to the effective filing date of the instantly claimed invention, Porteus teaches the use of two or three gRNAs that hybridize to the same target nucleic acid sequence for genome editing (par. 80, 107), including genetic correction of Duchenne muscular dystrophy (par. 166). In addition, a single vector for expressing up to four sequences encoding a gRNA, each operably linked to an independent promoter, was known in the art prior to the effective filing date of the instantly claimed invention, as taught by Gersbach (see par. 337-338; see Fig. 43). Accordingly, for these reasons, it would have been prima facie obvious for one of ordinary skill in the art to modify a composition comprising a nucleic acid sequence containing a promoter operably linked to a sequence encoding a gRNA targeting a dystrophin splice acceptor site, as taught by Olson, by duplicating said nucleic acid sequence two or three times.
Olson teaches that the composition further comprises a pharmaceutically acceptable carrier (par. 166).
Olson edits the genome of a cell by contacting the cell with the composition (par. 230-231), and therefore Olson teaches a cell comprising the composition, as recited in claim 82.
Olson teaches that the AAV vectors are flanked by a pair of inverted terminal repeat (ITR) sequences (Fig. 17B).
Olson teaches that muscle-specific promoters are of particular interest (see par. 130-131; see also Table A on pages 9-10). Moreover, Olson teaches that the target cell is a muscle cell (claim 2). Therefore, Olson fairly suggests that the sequence encoding the Cas9 protein is operably linked to a muscle-specific promoter, as recited in the instant claims.

Claims 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0058889 A1 to Olson et al. (published: 3 Mar 2016; filed: 11 Aug 2015); WO 2016/164356 A1 to Porteus et al., of record in IDS; and WO 2014/197748 A2 to Gersbach et al., of record in IDS, as applied to claims 1, 6, 60, 67-68, 80-82, 96, 141-144 above; in further view of WO 2017/072590 A1 to Kabadi et al. (published: 4 May 2017; filed: 28 Oct 2016), of record in IDS.
Olson teaches that the sequence encoding the gRNA targeting the exon 51 splice acceptor site comprises the sequence according to SEQ ID NO: 35 (referred to as “guide RNA #3”). See par. 36, 230-231; see Table 2; see Figure 23A. Both SEQ ID NO: 35 of Olson and SEQ ID NO: 714 of the instant application are 20 nucleotides in length, and nucleotides 4-20 of instant SEQ ID NO: 714 is identical to nucleotides 1-17 of Olson’s SEQ ID NO: 35. See alignment between instant SEQ ID NO: 714 (Qy) and Olson’s SEQ ID NO: 35 (Db), provided below:

    PNG
    media_image3.png
    129
    642
    media_image3.png
    Greyscale

Accordingly, the difference between the gRNA of claims 53-55 and Olson’s gRNA is only a shift of three nucleotides in the target site. 
Olson does not teach a sequence encoding the gRNA according to instant SEQ ID NO: 714, as recited in claims 53-55. Prior to the effective filing date of the instantly claimed invention, the Kabadi disclosure teaches the use of a CRISPR/Cas9 system employing gRNAs targeting a splice acceptor site of the dystrophin gene to induce exon skipping (par. 94, 538, 580). Kabadi further teaches gRNAs targeting the splice acceptor site of exon 51 to induce skipping of exon 51 (par. 601). In particular, Kabadi discloses a gRNA spacer sequence according to SEQ ID NO: 145,439 (par. 48) that is identical to SEQ ID NO: 714 of the instant application. See alignment between instant SEQ ID NO: 714 (Qy) and Kabadi’s SEQ ID NO: 145,439 (Db), provided below:

    PNG
    media_image2.png
    175
    869
    media_image2.png
    Greyscale

Since instant SEQ ID NO: 714 refers to the sequence encoding the gRNA, as opposed to the gRNA sequence itself, the instantly claimed gRNA encoded by SEQ ID NO: 714 is a complement of Kabadi’s gRNA according to SEQ ID NO: 145,439. Accordingly, Kabadi’s gRNA according to SEQ ID NO: 145,439 would hybridize to the same target sequence as the claimed gRNA encoded by SEQ ID NO: 714 except on opposing strands.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to substitute a gRNA encoded by SEQ ID NO: 35, as taught by Olson, with a gRNA encoded by SEQ ID NO: 714, the complement of Kabadi’s gRNA according to SEQ ID NO: 145,439, with a reasonable expectation of success because the two gRNAs only differ by a shift of three nucleotides in the target site, both gRNAs hybridize to the exon 51 splice acceptor site, and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The limitation of instant claim 55 requiring that the first, second and third nucleic acid sequence encoding a gRNA each comprise the sequence according to instant SEQ ID NO: 714 has already been address above. To reiterate, as stated in MPEP 2144.04(VI)(B), it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In this case, the instant claims read on the mere duplication of the same element – the sequence encoding a gRNA according to SEQ ID NO: 714 – three times on the nucleic acid. Moreover, prior to the effective filing date of the instantly claimed invention, Porteus teaches the use of two or three gRNAs that hybridize to the same target nucleic acid sequence for genome editing (par. 80, 107), including genetic correction of Duchenne muscular dystrophy (par. 166). In addition, a single vector for expressing up to four sequences encoding a gRNA, each operably linked to an independent promoter, was known in the art prior to the effective filing date of the instantly claimed invention, as taught by Gersbach (see par. 337-338; see Fig. 43). Accordingly, for these reasons, it would have been prima facie obvious for one of ordinary skill in the art to modify a nucleic acid comprising a sequence encoding a gRNA according to SEQ ID NO: 714, as suggested by the combined references, by duplicating said sequence three times on the nucleic acid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1631                                                                                                                                                                                                        

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633